Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151654                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151654
                                                                     COA: 325189
                                                                     Tuscola CC: 12-012517-FH
  STEVEN SCOTT MIHALIC,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the March 30, 2015 order
  of the Court of Appeals is considered. With regard to the defendant’s challenge to costs,
  leave to appeal is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court prior to the completion of the proceedings ordered by
  the Court of Appeals. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
           a0829
                                                                                Clerk